IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-40220
                        Conference Calendar



DEON MEANS,

                                              Plaintiff-Appellant,

versus

JAMES A. COLLINS; ET AL.,

                                              Defendants,


DAVIS, Ms.; J. LOPEZ,

                                              Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-95-CV-588
                       - - - - - - - - - -

                            August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Deon Means, Texas prisoner #506828, filed a pro se, in forma

pauperis 42 U.S.C. § 1983 complaint against James A. Collins, in

his capacity as the Director of the Texas Department of Criminal

Justice - Institutional Division (TDCJ-ID); Julia Lopez, in her




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-40220
                                -2-

capacity as the prison librarian; JoAnn Davis, in her capacity as



the mailroom supervisor; and Michael Morgan William, in his

capacity as an employee of the TDCJ-ID.   In his original

complaint and two more definite statements, Means alleged that

(1) he was injured as a result of a bus accident and that

William, who was the driver of the bus, was negligent; (2) Lopez

and Davis denied him access to the courts by interfering with his

mail in order to prevent him from filing suit in state court

pertaining to the injuries he sustained in the bus accident;

(3) Lopez restricted his access to legal materials and inmate

assistance, which he averred was done in retaliation for his

having filed grievances against her; and (4) he notified Collins

of the obstructive behavior of Lopez and Davis and that he failed

to take any action.   The district court dismissed the complaint.

     Means has failed to preserve any issues for appeal related

to the claims that he raised in the district court by failing to

challenge the district court’s reasons for dismissing his

complaint.   See Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987)(when appellant fails to

identify any error in the district court's analysis, it is the

same as if the appellant had not appealed that judgment).

     Means also contends in conclusional terms that he was unable

to oppose the summary-judgment motion adequately because the

district court prevented him from engaging in discovery by

entering a protective order in favor of the defendants.     He avers
                            No. 98-40220
                                 -3-

further that he was prevented from cross-examining Davis at the

Spears** hearing.   His arguments are without merit.

     Means fails to specifically identify any factual matters

which required discovery, or what information he sought, but was

unable to discover, that would have created a material factual

dispute.   Moreover, the transcript from the Spears hearing shows

that Davis was present at the hearing, but that Means never

requested that he be allowed to question her or that the district

court otherwise prevented him from questioning her.

     Means’ appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is dismissed.      See 5TH CIR. R.

42.2.

     The dismissal of this appeal as frivolous counts as one

“strike” for purposes of 28 U.S.C. § 1915(g).   We caution Means

that once he accumulates three strikes, he may not proceed IFP in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.

     DISMISSED AS FRIVOLOUS; WARNING ISSUED.




     **
           Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).